DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (International Publication Number WO 2004/059274; hereinafter referred to as Thompson). Thompson discloses a method of determining the presence and location of leaks in a pipeline comprising inserting a leak location device capable of detecting and recording the occurrence of noise into the flow of fluid within the pipeline; allowing the leak location device to travel through the pipeline with the fluid flow; causing the leak location device to detect and record noise in the fluid; and causing the leak location device to record the time at which noise is detected. Generally the leak location device is retrieved from the pipeline downstream to its insertion point (Please see the abstract).  Kumar discloses a fluid conveyable device having an interior space receives a payload that may be transported along at least a section of a borehole. The device includes an access control member for conveying the payload between the interior and the exterior of the fluid conveyable device (Please see the abstract).
With respect to claim 9, Thompson discloses and illustrates a system for determining presence of a leak in a fluid conduit, the system comprising: a sensor device (pill 5) for freely flowing with a fluid within the fluid conduit to sense acoustic properties of the fluid through (page 4, lines 28 and 29 disclose the device has a neutral buoyancy in the fluid) with a specific gravity that remains constant while the device freely flows within the fluid (the device is disclosed to maintain a neutral buoyancy in the fluid, thus it would be constant while it flows in the fluid), the sensor device having at least one acoustic sensor (hydrophone 9) for sensing the acoustic properties of the fluid, the sensor device having a memory (contained in module 14) for storing the sensed acoustic properties as at least one audio recording (a hydrophone is disclosed to be used), and wherein the sensor device is transported with the flow of fluid directly and without riding on a surface of the fluid conduit (see page 13, lines 1 through 9); and an external electrical connector for connecting to the memory, the external electrical connector for providing the at least one audio recording to a computer system (connector 40 is disclosed to be used to download stored data at the end of the survey. See page 13, lines 25 through 27).  While Thompson discloses that the device is preferably neutrally buoyant, there is nothing to disclose how this is accomplished nor an ability to have an adjustable specific gravity. The examiner would like to point out here that the claims ,as amended, do not require a real time adjustment to any specific gravity between two fluids at the same time, and thus an adjustment to the neutral buoyancy of fluids is deemed as disclosed and the ability to maintain the specific gravity from one fluid to the other would be well within the preview of one of ordinary skill in the art since in order to maintain a neutral buoyancy in a fluid as . 
Claims 10-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of claim 9 above, and further in view of Paulson (U.S. Patent Application Publication Number 2008/0204008).  Paulson discloses a sensor unit for use in sensing conditions in a pipeline comprises an untethered a ball-shaped surround adapted to roll along the interior surface of a pipeline, and instrument package within the ball-shaped surround. The package contains at least one magnetometer or accelerometer. Preferably, three magnetometers, arranged orthogonally, are present. Other sensors can also be present as required, such as an acoustic sensor to detect leaks and a temperature or chemical sensor. Recording means record the data acquired by the magnetometer(s) or accelerometer and the sensors, and optionally also record a timing trace (Please see the abstract). 
With respect to claim 10, the system of claim 9, wherein the acoustic sensor of the sensor device comprises a piezo transducer for converting vibrations imposed on the piezo transducer by the fluid to electrical signals representing the sensed acoustic properties of the fluid is not explicitly disclosed in Thompson.  However, Paulson discloses at paragraph [0027] a piezoelectric device as a possible acoustic sensor and thus one of ordinary skill in the art would be able to utilize such a sensor with the Thompson device. Further, Paulson also discloses a hydrophone as an acoustic sensor that is used with the sensor system. Since most hydrophones are based on a piezoelectric transducer that generates an electric potential when subjected to a 
With respect to claim 11, the system of claim 9, further comprising the fluid conduit, wherein the fluid conduit comprises a plurality of different sections, the acoustic properties of the fluid within the plurality of different sections substantially corresponding to a plurality of recognizable section-specific audio signatures, the acoustic properties of the fluid within each section of the plurality of different sections substantially corresponding to at least one recognizable section-specific audio signature of the plurality of recognizable section-specific audio signatures, the at least one recognizable section-specific audio signature being identifiable from the at least one audio recording is disclosed Thompson on page 14, lines 3 through 12 which disclose the use of low frequency EM transmitters placed at fixed points along the pipe as well as end points in order to improve accuracy. Paragraph [0034] of Paulson also discloses the use of markers in the pipelines and having markers in pipeline sections so that known points of interest can be detected, which would be equivalent to an acoustic signature. 
With respect to claim 12, the system of claim 11, wherein, the plurality of different sections comprises any one or more of a launching section, a straight section, a bend section, a welded section, a flange section, a valve section, a regulator section, an actuator section, a rising section, a falling section, and a receiving section is deemed to be obvious as these are all well-known possible sections of a pipeline.  Further, Thompson specifically notes that an off-take is used to place the pill in the pipeline and that the ill is retrieved somewhere downstream. Thus a launching section and a receiving section are obvious to one of ordinary skill in the art. 

With respect to claim 14-17, the system of claim 13, wherein the computer system determines the presence of the leak within the fluid conduit by comparing the at least one uncategorized audio signature of the uncategorized regions to the at least one recognizable section-specific audio signature of the at least one neighboring categorized region is disclosed in paragraph [0080] of Paulson where a leak detection is specifically discussed and how a specific sound is used and a comparison to various signals is used to determine the presence of a leak. Thus a person or the computer can do the comparisons of the various data recorded.
With respect to claims 21, 22, and 23, Paulson discloses an outer capsule with an inner compartment and using weights to achieve a desired density.  While no groove is specifically disclosed to position the weight, the positioning apparatus for the weight is not disclosed to be critical to the operation of the device.  The weight is critical to . 
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. The applicant has amended the claims such that the previous 112 issues are no longer present.  However, the claims are also amended to state that the sensor device is adjustable to a first specific gravity of neutral buoyancy in a first fluid and to at least one other specific gravity of neutral buoyancy in a second fluid having a specific gravity different from a specific gravity of the first fluid, wherein the specific gravity of the sensor is constant as the sensor flows freely within the first fluid.  First, the amendment allows one to set a specific gravity of the device for a first fluid, drop it into the fluid so that it flows freely at a specific gravity, and then, you can retrieve the device, change the specific gravity to a second specific gravity for a second fluid, and then repeat the measurement procedure. Thus the rejection for claim 9 as given can be easily accomplished by the Thompson reference.  The applicant even states that Thompsons discloses maintaining a neutral buoyancy in a fluid.  The argument about .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861